UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7840



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALLEN EDWARD STEWART,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-01-144-ALL; CA-03-1204-AM)


Submitted: February 12, 2004              Decided:   February 23, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Allen Edward Stewart, Appellant Pro Se. Morris Rudolph Parker,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Allan Edward Stewart seeks to appeal the district court’s

order denying his 28 U.S.C. § 2255 (2000) motion.                Stewart cannot

appeal this order unless a circuit judge or justice issues a

certificate of appealability, and a certificate of appealability

will not issue absent a “substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).            A § 2255

movant meets this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.          See Miller-El v. Cockrell, 537 U.S. 322,

326 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001.               We have independently

reviewed the record and conclude Stewart has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would    not   aid   the

decisional process.




                                                                     DISMISSED




                                      - 2 -